In a negligence action to recover damages for wrongful death and conscious pain and suffering, defendant Avis Rent-A-Car Systems, Inc., appeals from a judgment of the Supreme Court, Richmond County, entered March 27, 1975, upon a jury verdict in favor of plaintiff in the amount of $918,000 on the cause of action for wrongful death and $120,000 on the cause of action for conscious pain and suffering. Judgment reversed, on the law, and as between plaintiff and appellant action severed and new trial granted upon the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict on the cause of action for wrongful death to $500,000 and to reduce the verdict on the cause of action for conscious pain and suffering to $10,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. No questions of fact were presented on this appeal. The verdicts were excessive to.the extent indicated herein. Hopkins, Acting P. J., Latham, Christ and Hawkins, JJ., concur.